UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 3/31/2012 ITEM 1. REPORT TO STOCKHOLDERS MARCH 31, 2012 Semiannual Report to Shareholders DWS Mid Cap Growth Fund Contents 4 Performance Summary 7 Portfolio Summary 9 Investment Portfolio 14 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 23 Notes to Financial Statements 31 Information About Your Fund's Expenses 33 Summary of Management Fee Evaluation by Independent Fee Consultant 37 Account Management Resources 39 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Stocks of medium-sized companies involve greater risk than securities of larger, more-established companies. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary March 31, 2012 (Unaudited) Average Annual Total Returns as of 3/31/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 23.95% 0.06% 28.20% 0.54% 4.14% Class B 23.51% -0.75% 27.13% -0.28% 3.31% Class C 23.53% -0.75% 27.15% -0.27% 3.31% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 16.83% -5.69% 25.70% -0.65% 3.52% Class B (max 4.00% CDSC) 19.51% -3.73% 26.71% -0.45% 3.31% Class C (max 1.00% CDSC) 22.53% -0.75% 27.15% -0.27% 3.31% No Sales Charges Class S 24.20% 0.32% 28.54% 0.79% 4.31% Institutional Class 24.34% 0.37% 28.76% 0.89% 4.46% Russell Midcap® Growth Index+ 27.39% 4.43% 29.16% 4.44% 6.92% ‡ Total returns shown for periods less than one year are not annualized. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2012 are 1.27%, 2.13%, 2.08%, 1.00% and 1.00% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B and C shares for the period prior to their inception on June 28, 2002 and for Class S shares for the periods prior to its inception on February 1, 2005 are derived from the historical performance of Investment Class shares of DWS Mid Cap Growth Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. On October 20, 2006, Investment Class shares were converted into Class S shares. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended March 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + Russell Midcap® Growth Index is an unmanaged capitalization-weighted index of medium and medium/small companies in the Russell 1000® Index chosen for their growth orientation. Russell 1000 Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the U.S. and whose common stocks are traded. Net Asset Value Class A Class B Class C Class S Institutional Class Net Asset Value: 3/31/12 $ 9/30/11 $ Morningstar Rankings — Mid-Cap Growth Funds Category as of 3/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 67 3-Year of 23 5-Year of 85 Class B 1-Year of 73 3-Year of 38 5-Year of 92 Class C 1-Year of 73 3-Year of 38 5-Year of 91 Class S 1-Year of 65 3-Year of 20 5-Year of 83 Institutional Class 1-Year of 63 3-Year of 18 5-Year of 81 10-Year of 78 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at March 31, 2012 (16.9% of Net Assets) 1. Herbalife Ltd. Sells weight management, nutritional supplement and personal care products 2.0% 2. Centene Corp. A multi-line managed care organization that provides Medicaid and Medicaid-related programs 1.8% 3. FMC Technologies, Inc. Manufacturer of oil and gas field machinery 1.8% 4. Advance Auto Parts, Inc. Retailer of auto parts and accessories 1.7% 5. Red Hat, Inc. Develops and provides open-source software and services 1.6% 6. BE Aerospace, Inc. Manufactures interior products for commercial and general aviation aircraft cabins 1.6% 7. VeriFone Systems, Inc. Provides software-related services to enable transaction payments 1.6% 8. Hanesbrands, Inc. Manufactures men's, women's and children's clothing 1.6% 9. Oil States International, Inc. Provider of specialty products and services to oil and gas drilling and production companies 1.6% 10. Church & Dwight Co., Inc. Produces sodium bicarbonate and sodium bicarbonate-based products 1.6% Portfolio holdings are subject to change. For more complete details about the fund's investment portfolio, see page 9. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section on page 37 for contact information. Investment Portfolio as of March 31, 2012 (Unaudited) Shares Value ($) Common Stocks 97.9% Consumer Discretionary 18.1% Auto Components 2.5% BorgWarner, Inc.* (a) Gentex Corp. (a) Tenneco, Inc.* (a) Hotels, Restaurants & Leisure 2.8% Darden Restaurants, Inc. (a) Panera Bread Co. "A"* Household Durables 1.2% Jarden Corp. (a) Internet & Catalog Retail 1.4% Priceline.com, Inc.* (a) Multiline Retail 0.5% Family Dollar Stores, Inc. Specialty Retail 6.9% Advance Auto Parts, Inc. Children's Place Retail Stores, Inc.* (a) Guess?, Inc. (a) PetSmart, Inc. Tiffany & Co. (a) Urban Outfitters, Inc.* Textiles, Apparel & Luxury Goods 2.8% Deckers Outdoor Corp.* (a) Hanesbrands, Inc.* (a) Consumer Staples 4.9% Food Products 1.4% Green Mountain Coffee Roasters, Inc.* (a) McCormick & Co., Inc. (a) Household Products 1.6% Church & Dwight Co., Inc. (a) Personal Products 1.9% Herbalife Ltd. Energy 9.6% Energy Equipment & Services 7.5% Core Laboratories NV (a) Dresser-Rand Group, Inc.* Ensco PLC (ADR) FMC Technologies, Inc.* National Oilwell Varco, Inc. (a) Oil States International, Inc.* (a) Oil, Gas & Consumable Fuels 2.1% Alpha Natural Resources, Inc.* (a) Pioneer Natural Resources Co. (a) Ultra Petroleum Corp.* Financials 9.6% Capital Markets 3.1% Affiliated Managers Group, Inc.* Invesco Ltd. Lazard Ltd. "A" (a) TD Ameritrade Holding Corp. (a) Commercial Banks 1.1% Prosperity Bancshares, Inc. (a) Diversified Financial Services 1.2% Portfolio Recovery Associates, Inc.* (a) Insurance 1.6% W.R. Berkley Corp. (a) Real Estate Investment Trust 1.3% American Tower Corp. (REIT) Real Estate Management & Development 1.3% CBRE Group, Inc.* Health Care 13.0% Biotechnology 1.5% Incyte Corp., Ltd.* (a) Regeneron Pharmaceuticals, Inc.* (a) Health Care Equipment & Supplies 1.1% Thoratec Corp.* Health Care Providers & Services 7.1% AmerisourceBergen Corp. Centene Corp.* (a) DaVita, Inc.* Fresenius Medical Care AG & Co. KGaA (ADR) Humana, Inc. Laboratory Corp. of America Holdings* (a) Health Care Technology 1.0% SXC Health Solutions Corp.* Life Sciences Tools & Services 1.2% Agilent Technologies, Inc. Pharmaceuticals 1.1% Pacira Pharmaceuticals, Inc.* (a) Industrials 12.6% Aerospace & Defense 1.6% BE Aerospace, Inc.* Commercial Services & Supplies 1.0% Stericycle, Inc.* (a) Construction & Engineering 0.8% Chicago Bridge & Iron Co. NV Electrical Equipment 2.7% General Cable Corp.* (a) Rockwell Automation, Inc. The Babcock & Wilcox Co.* Machinery 3.6% Eaton Corp. Joy Global, Inc. (a) Manitowoc Co., Inc. (a) Timken Co. Professional Services 2.1% IHS, Inc. "A"* (a) Robert Half International, Inc. (a) Road & Rail 0.8% Kansas City Southern* Information Technology 22.0% Communications Equipment 2.2% Comverse Technology, Inc.* Harris Corp. (a) Polycom, Inc.* Riverbed Technology, Inc.* (a) Computers & Peripherals 1.3% Western Digital Corp.* Internet Software & Services 1.3% Equinix, Inc.* (a) IT Services 4.0% Cognizant Technology Solutions Corp. "A"* Syntel, Inc. (a) VeriFone Systems, Inc.* (a) Semiconductors & Semiconductor Equipment 4.8% Altera Corp. Analog Devices, Inc. ARM Holdings PLC (ADR) Micron Technology, Inc.* ON Semiconductor Corp.* Software 8.4% Ariba, Inc.* (a) Check Point Software Technologies Ltd.* (a) Informatica Corp.* (a) Intuit, Inc. MICROS Systems, Inc.* Red Hat, Inc.* Rovi Corp.* Materials 8.1% Chemicals 3.2% Albemarle Corp. CF Industries Holdings, Inc. Rockwood Holdings, Inc.* Containers & Packaging 1.0% Crown Holdings, Inc.* Metals & Mining 2.9% Allegheny Technologies, Inc. Cliffs Natural Resources, Inc. (a) Thompson Creek Metals Co., Inc.* (a) Walter Energy, Inc. Paper & Forest Products 1.0% Schweitzer-Mauduit International, Inc. (a) Total Common Stocks (Cost $286,993,877) Securities Lending Collateral 37.8% Daily Assets Fund Institutional, 0.27% (b) (c) (Cost $141,924,685) Cash Equivalents 3.0% Central Cash Management Fund, 0.11% (b) (Cost $11,315,850) % of Net Assets Value ($) Total Investment Portfolio (Cost $440,234,412)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security + The cost for federal income tax purposes was $439,473,057. At March 31, 2012, net unrealized appreciation for all securities based on tax cost was $81,162,660. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $85,756,990 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $4,594,330. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at March 31, 2012 amounted to $139,233,216, which is 37.1% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
